OPINION OF THE COURT
Memorandum.
The instant appeal arose out of a corporate liquidation in *275accordance with a general assignment for the benefit of creditors pursuant to the applicable provision of the Debtor and Creditor Law. The petitioners, in a petition for allowance of compensation for legal services rendered to the assignees, sought $75,000 plus disbursements. Petitioners alleged that during the period between October 1980 and May of 1989 they rendered approximately 270 hours of legal services. After reviewing the record on appeal it is this court’s opinion that the amount awarded by the court below was proper award under section 21 of the Debtor and Creditor Law and did not constitute an abuse of discretion.
DiPaola, P. J., Stark and Ingrassia, JJ., concur.